DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 22-24 are objected to because of the following informalities: Chemical Formula notation has no corresponding number.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites that General Formula g2 
    PNG
    media_image1.png
    114
    200
    media_image1.png
    Greyscale
is represented by General Formula g3 
    PNG
    media_image2.png
    78
    199
    media_image2.png
    Greyscale
. The office in considering g2 and g3 cannot determine how g2 can be represented g3 given that core structure of g2 does not encompass g3. G2 is a heterocyclic polycyclic compound and g3 is am amine moiety. The office views that g3 can be a substituent of g2 but g3 in and of itself can not represent g2 as a whole. Therefore, claim 2 and all claims requiring the limitations of claim 2 are deemed indefinite.
For purposes of examination, g3 will be treated as a substituent of g2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hongtao (CN104761535A).

Regarding Claims 1, 8-10, 15, Hongtao teaches a generic material P represented by 

    PNG
    media_image3.png
    235
    260
    media_image3.png
    Greyscale

X = O and S; Ar1, Ar2 and Ar3 are represented by (page 1):


    PNG
    media_image4.png
    512
    668
    media_image4.png
    Greyscale

The office views the above Ar1, Ar2 and Ar3 as a finite group of functionally equivalent options and readily exchangeable whereby upon selection gives rise to obvious variants of generic material P, absent unexpected results. 
	One obvious variant reading on applicants’ G1 resulting from selecting a functionally equivalent of Ar1, Ar2 and Ar3 is shown below:

    PNG
    media_image5.png
    238
    521
    media_image5.png
    Greyscale


The above obvious variant of Formula P reads on applicants’ G1 wherein X = O; A = g1 (Ar1 = phenyl; Ar2 = naphthyl); B = H; R2 = naphthyl; remaining R(s) = H.
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic P by selecting various functional equivalent substituents which would have included the above variant which reads on the instant limitations, absent unexpected results (per claims 1, 8, 15).
	The above variant reads on:
g3 wherein n and m = 0; Ar3 = phenyl; Ar4 = naphthyl (per claims 9, 16).
Ar3 = phenyl; Ar4 = naphthyl (per claims 10, 17)

	
Regarding Claims 11, 13, Hongtao teaches a generic material P which reads on G1, as discussed above. 
The limitations of dependent claims 11 and 13 are viewed as a recitation of the partial (n and m = 1) limitations of independent claim 1; however, the missing limitation is nonetheless applicable (n and m = 0 or 1). As the presence of Ar5 and Ar6 as the specific groups in claims 11 and 13 are governed by the valve of n or m and these values are in no ways limited by the limitations of claims 11 and 13, the basis for dependent claims 11 and 13 is encompassed in rejected independent claim 1, the limitations of claims 11 and 13 are thus meet by the treatment of independent claim 1 (per claims 11 and 13).
	
Regarding Claim 18 , Hongtao teaches a generic material P which reads on G1, as discussed above. 
The limitations of dependent claims 18 and 20 is viewed as a recitation of the partial (n and m = 1) limitations of independent claim 15; however, the missing limitation is nonetheless applicable (n and m = 0 or 1). As the presence of Ar5 and Ar6 as the specific groups in claims 18 and 20 are governed by the valve of n or m and these values are in no ways limited by the limitations of claims 18 and 20, the basis for dependent claims 18 and 20 are encompassed in rejected independent claim 15, the limitations of claims 18 and 20 are thus meet by the treatment of independent claim 15 (per claims 18 and 20).

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2014/0183,500).
.
Regarding Claims 1-24, Ikeda teaches a generic material represented by 

    PNG
    media_image6.png
    1098
    415
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    608
    429
    media_image7.png
    Greyscale

One core structure is represented by Formula 13 (page 4):

    PNG
    media_image8.png
    192
    389
    media_image8.png
    Greyscale

Ikeda teaches a finite set of substituent groups representing X and R1-R6, R31-R34. The substituent options are independently viewed as being functionally equivalent and readily exchangeable where upon selection gives rise to obvious variant of generic Formula 1.
	One such variant reading on applicants’ G1 shows  the above Formula 13 wherein R4 or R5 (applicants’ A or B; Z1 or Z2 is represented by Formula 4. Formula 4 shows L = single bond; L1 and L2 = single bond or arylene; Ar1 and Ar2 = aryl groups.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of Formula 1 by selecting various functional equivalent substituents which would have included the above variant which reads on the instant limitations, absent unexpected results (per claims 1, 8, 15).
The derivative of Formula 13 shows:
Formula 4 which reads on g3: L1 and L2 reads on Ar5 and Ar6; Ar1 and Ar2 reads on Ar3 and Ar4; L1 as single bond or arylene reads on n and m as 0 or 1 (per claims 2, 7, 9, 14, 16, 21).
Ar1 and A2 can be aryl group having 6 to 30, preferably 6 to 24, and more preferably 6 to 18 ring carbon atoms include a phenyl group, a naphthylphenyl group, a biphenylyl group, a terphenylyl group, a naphthyl group, an acenaphthylenyl group, an anthryl group, a benzanthryl group, an aceanthryl group, a phenanthryl group, a benzo[c]phenanthryl group, a phenalenyl group, a fluorenyl group, a picenyl group, a pentaphenyl group, a pyrenyl group (paragraph 41) (per claims 3, 5, 10, 12, 17, 19)
L1 can be phenylene (paragraph 63) (per claims 4, 6, 11, 13, 18, 20)
Reads on 140 when Formula 4 attached at R4; Ar1 = phenyl , L1 = single bond; Ar12= phenyl, L2 = phenylene; R5 = phenyl (per claim 22).
Reads on 140 when Formula 4 attached at R4; Ar1 = phenyl , L1 = phenylene; Ar12= phenyl, L2 = phenylene; R5 = phenyl (per claim 23).
Reads on the compound of claim 24 when Formula 4 attached at R4; Ar1 = phenyl , L1 = phenylene; Ar12= phenyl, L2 = phenylene; R5 = Hl (per claim 24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786